Citation Nr: 1630030	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as chronic lower back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1983 to March 1993. The Veteran served in Southwest Asia during the Persian Gulf War. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of June 2008 and November 2008 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing has been associated with the claims folder.

In January 2012 and September 2014, the Board remanded the claim for additional development. 

The Board notes that the issues of entitlement to service connection for chronic fatigue syndrome and sleep apnea were referred in the January 2012 decision and again in the September 2014 remand, since they were raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To date, these issues have not been adjudicated.  As such, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the appeal to obtain a medical opinion as to whether the Veteran's current disability may be related to service.  (Over the course of the appeal, the Veteran has apparently gone from having a degenerated disc at L5-S1, L4-L5 in the early stages of the appeal, to an L5-S1 spinal fusion in 2014.)  The February 2015 opinion that was obtained was adverse, but the rationale appears to have rested on the absence of medical documentation of back complaints post service until 2008.  Strictly speaking, it is true that in the claims file as it is currently constituted, there is no post service medical record dated prior to 2008 reflecting back complaints.  However, standing alone, the absence of records does not establish the absence of a condition.  In addition, that 2008 record, a letter from a neurological surgeon, establishes the Veteran had been previously known by the surgeon to already have a degenerated disc at L5-S1 at the time he wrote the 2008 letter.  It is obvious the Veteran had a degenerated disc prior to 2008.  Therefore, the premise upon which the adverse medical opinion appears to rest is inaccurate.  A new opinion is necessary.  

With respect to the post service record, it appears to be incomplete.  The aforementioned 2008 letter, references earlier treatment by the author, Dr. Richard Berman, but it does not appear there have been appropriate efforts to obtain the records of that treatment.  That should be accomplished.  

In addition, the VA treatment records in the file appear to make reference to even earlier VA treatment.  Those earlier treatment records should be sought.   

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran associate with the file, copies of the records of any of his VA treatment dated prior to 2010.  

2.  Ask the Veteran to identify the places at which he received back treatment after service, but particularly in or around 1998, 2004, or 2005, and attempt to obtain copies of the records of that treatment.  In any event, efforts should be made to obtain copies of any records of treatment provided the Veteran by Dr. R.A. Berkman and/or Neurological Associates.  All the efforts in this regard should be documented.  

3.  Next, return the claims file to the February 2015 VA examiner or to another appropriate person for an addendum opinion as to the etiology of the Veteran's low back condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After a review of the record on appeal (and any examination of the Veteran), the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed low back disabilities are etiologically related to his period service, including the back complaints noted therein.  In doing so, the examiner should acknowledge the Veteran's statements of continued back pain since his discharge from service, and discuss any causal relationship between service treatments showing SI dysfunction and his later diagnosis of L5-S1, L4-L5 disc degeneration and fusion surgery.

A complete rationale for any opinion expressed should be provided, with citation to particular facts supporting the conclusion(s).  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing any additional development as may become indicated upon completion of the action requested in the preceding paragraph, the claim should be re-adjudicated.  If the decision remains adverse, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


